DETAILED ACTION

This Office action is in response to the amendment filed July 13, 2022.
Claims 1, 3-14, and 16-20 are pending and have been examined.
Claims 1, 3, 14, 16, and 18-20 have been amended.
Claims 2 and 15 have been cancelled.
The §112d rejection of claim 20 is withdrawn in view of Applicant’s amendments to the claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first detection device” “a data store” “a server” and “a prediction system” in claim 1 and other similar claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 3 and 4 are objected to because of the following informalities:  
Claim 3, “said message” lacks proper antecedent basis.
Claim 4 depends claim 3 and inherits the same issue.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5-7 depend from cancelled claim 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Connelly (US 2008/0198967) [cited by Applicant]. 

Regarding claim 1, Connelly discloses:
a first detection device for obtaining detection data relating to an article in transit through the transit facility (see at least fig 2; paragraph 82, inspection system, items under inspection checked passenger bags at airport; paragraph 87, detect data related to bag; paragraphs 96 and 97, detecting contraband in bag); 
a data store configured to store an association between each of a plurality of case identifiers and a corresponding plurality of items of case data each describing an article in transit (see at least fig 2; paragraph 114, database store indicia; paragraph 40, indicia associated with physical item, collecting data indicative of item content as plurality of items pass through inspection area); and 
a server comprising: a plurality of application programming interfaces, APIs, configured to communicate between software applications of the server, the first detection device, and the data store (see at least fig 2; paragraphs 99 and 100, One or more of the main function units represented in FIG. 2 (belt controller 224, image analyzer 232, station controllers (242 and 272), system controller 250 and database 254) may share resources, running on the same general purpose processor, or even as subroutines of the same process communicating through other methods such, as shared memory or shared variables., network 243 allows image analyzer 232 to communicate to belt controller 224; paragraphs 110 and 115, various components communicating over a network); 
a message bus configured to provide a communication path between the plurality of APIs (see at least fig 2, paragraphs 110 and 115); and 
a listener coupled to the message bus and configured to obtain, from the message bus, messages sent between the APIs carrying a case identifier, and to modify the stored association based on the case identifier and case data carried by said messages (see at least paragraphs 97-100, 114, 115, 118; paragraph 108; fig 2, station controller 242 receives outputs from the inspected bags from the image analyzer and belt controller, station controller provides indicia to system controller which stores the indicia and tracks the alarmed bags until final resolution; paragraph 143, record created by system controller to indicate alarmed bag was processed); and
a prediction system configured to determine, based on data stored in the association, a risk indicator for an article in transit (see at least paragraph 97, image analyzer outputs indication including whether any suspicious regions were detected and if so the output may indicate the bag is alarmed.  Examiner’s Note: although the system is called the prediction system, there does not appear to be any predicting in the claim)

Regarding claim 3, the rejection of claim 1 is incorporated, and Connelly further discloses:
wherein the server is configured so that, in the event that the case data carried by said message confirms the presence or absence of material of interest in a first article, the case data in the stored association is updated based on said message (see at least paragraph 97, image analyzer outputs indication including whether any suspicious regions were detected and if so the output may indicate the bag is alarmed)

Regarding claim 4, the rejection of claim 3 is incorporated, and Connelly further discloses:
wherein the prediction system is configured to determine a risk indicator for a second article based on the updated association (see at least paragraph 97, image analyzer outputs indication including whether any suspicious regions were detected and if so the output may indicate the bag is alarmed)

Regarding claim 5, the rejection of claim 2 is incorporated, and Connelly further discloses:
wherein the prediction system is configured to change the manner in which it determines the risk indicator in response to case data obtained from said messages (see at least paragraph 80, changing level of security of bag; paragraph 146)

Regarding claim 6, the rejection of claim 2 is incorporated, and Connelly further discloses:
wherein the server is configured to determine whether to trigger a security action for an article based on said risk indicator (see at least paragraph 97)

Regarding claim 7, the rejection of claim 6 is incorporated, and Connelly further discloses:
wherein the security action comprises at least one of: operating the first detection device to obtain further case data describing the article; operating a second detection device to obtain further case data describing the article; and controlling transit of the article through the facility based on the risk indicator (see at least figs 5A, 5B, and 5C)

Regarding claim 8, the rejection of claim 1 is incorporated, and Connelly further discloses:
wherein the server is configured to accumulate, in the case data associated with each case identifier, a plurality of items of data describing each article in transit and to determine a risk indicator for each article based on the accumulated case data (see at least paragraph 57, processes data representing the item to identify regions that have characteristics that could indicate contraband within the item under inspection, analysis station; paragraph 58, image of the item with suspicious regions highlighted, computer analysis of data and image data)

Regarding claim 9, the rejection of claim 1 is incorporated, and Connelly further discloses:
wherein operation of the listener is transparent to the APIs (see at least fig 2, system controller interacts with the station controller and is not seen by the belt controller or the image analyzer)

Regarding claim 10, the rejection of claim 1 is incorporated, and Connelly further discloses:
wherein data obtained from the first detection device comprises image data from a scan of the article, and optionally metadata for the image data (see at least fig 2, image analyzer)

Regarding claim 11, the rejection of claim 1 is incorporated, and Connelly further discloses:
wherein a first of the software applications is configured to provide a human user interface associated with the transit of articles through the facility, and the APIs are configured to communicate between the first software application and the data store using the message bus (see at least fig 2, 246; paragraph 107, work area 240 includes display to provide info to bag handler about bags; station controller communicates with system controller which stores data in the database; paragraph 110 , station controller provides display with info about bags)

Regarding claim 12, the rejection of claim 11 is incorporated, and Connelly further discloses:
comprising a second software application configured to provide security data from a second detection device to the data store using the APIs (see at least fig 2, 244, 249; paragraph 79, barcode scanner provides level of security applied to the bag)

Regarding claim 13, the rejection of claim 1 is incorporated, and Connelly further discloses:
wherein the listener comprises at least one API coupled to the message bus and configured to subscribe to all messages comprising a case identifier (see at least fig 2, system controller; paragraphs 97-100, 114, 115, 118, station controller provides indicia to system controller, indicate from alarmed bags and indicia from all bags)

Regarding claims 14 and 16-20, the scope of the instant claims does not differ substantially from that of claims 1 and 3-6.  Accordingly, claims 14 and 16-19 are rejected for the same reasons as set forth in the rejections of claims 1 and 3-6, respectively, and claim 20 is rejected for the same reasons as claim 1.  

Response to Arguments
Interpretation of claims under §112(f):
Applicant states the interpretation of the “a first detection device” “a data store” “a server” and “a prediction system” limitations recite sufficient structure (in light of the specification) and do not use the phrase “means for” or “step for” and should not be interpreted as means plus function limitations.  Examiner notes in MPEP §2181 that the presumption of not applying 112(f) if means or step is not used may be overcome if the claim limitation uses a generic placeholder (a term that is simply a substitute for the term "means").  This section goes on to list some non-structural generic placeholders which include “device” and “system.”  The list also includes “machine” which Examiner believes is similar to “server” in that it is a non-structural generic placeholder.  “Data store” itself also does not denote structure.  These terms all do not appear to limit the scope of the claim to any specific manner or structure for performing the claimed function.  The specification does not appear to provide specific structural definitions for these terms.  Therefore the interpretation of these limitation under 112(f) is maintained.

Rejection of claims under §102(a)(1):
Applicant’s arguments with respect to the claims have been fully considered but are not persuasive.  
Applicant asserts the prior art does not disclose the prediction system which determines a risk indicator for an article in transit.  Applicant states the risk indicator may represent a percentage likelihood of the presence of material of interest which is in contrast to Connelly which makes a measurement (i.e., an X-ray image) to determine if a material of interest exists.  Examiner respectfully disagrees.  The claim requires a system to determine a risk indicator based on data stored in the association.  Connelly ¶97 discloses an image analyzer indicating whether suspicious regions were detected and indicates whether the bag is alarmed.  Paragraph 97 states the indication may be a decision whether suspicious regions were detected.  As seen in the Examiner’s note, although the claim recites a prediction system there does not appear to be any predicting going on in the claim, merely an indication of risk.  The specification details the risk indicator may be a percentage for the risk, but also states it may be an indication of whether further action is needed (page3, ¶2).  Therefore Connelly does disclose the prediction system limitations as seen in the rejections above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY L JORDAN whose telephone number is (571)270-5481.  The examiner can normally be reached on Monday, Tuesday, and Thursday 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLY L JORDAN/Examiner, Art Unit 2194                                                                                                                                                                                                        


/S. SOUGH/SPE, AU 2192/2194